Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending.
Information Disclosure Statement
	The IDS filed 7/8/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claim 1, the limitation “determining, at the UE, that an RSS transmission is scheduled … of one or more transmission types” (emphasis added) is recited.  In corresponding apparatus claim 10, a similar limitation “determine, at the UE, that an RSS transmission is scheduled … of one or more transmission types” (emphasis added) is recited.  However, in each of these independent claims, it is not clear how the UE determines than an RSS transmission is scheduled by the base station.  In other words, it appears that the claims are missing scheduling and/or control information that the base station must transmit to the UE such that the UE can determine than an RSS transmission is scheduled by the base station.
	The dependent claims 2-5 and 11-14 fall in view of claims 1 and 10, respectively.
In claim 3, the limitation “a control channel transmission” is recited.  However, it is not clear if this limitation is intended to refer back to the previously recited “a downlink control channel transmission” in claim 1 or to a different control channel transmission.  If the former, the examiner suggests changing this limitation to read “the downlink control channel transmission” to overcome this rejection.
	In claim 12, the limitation “a control channel transmission” is recited.  However, it is not clear if this limitation is intended to refer back to the previously recited “a downlink control channel transmission” in claim 10 or to a different control channel transmission.  If the former, the examiner suggests changing this limitation to read “the downlink control channel transmission” to overcome this rejection.
	Allowable Subject Matter
Claims 6-9 and 15-18 are allowed.
The prior art of record does not teach or suggest the limitations “receiving, from a user equipment (UE), an indication that the UE is capable of processing a resynchronization signal (RSS)” in combination with the limitations “puncturing, based at least in part on one or more prioritization rules and determining that the first wireless resources are in the same PRB or subframe as the second wireless resources, at least a portion of the other transmission with the RSS transmission; and transmitting, to the UE, the RSS transmission over the first wireless resources in accordance with the one or more prioritization rules that prioritize the one or more transmission types relative to the RSS” as recited in independent claim 6 and similarly recited in independent claim 15.
Claims 7-9 and 16-18 are allowable at least in view of their dependence from claims 6 and 15, respectively.
Claims 1-5 and 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record does not teach or suggest the limitations “transmitting, from a user equipment (UE), an indication to a base station that the UE is capable of processing a resynchronization signal (RSS)” in combination with the limitations “determining, based at least in part on one or more prioritization rules and determining that the first wireless resources are in the same PRB or subframe as the second wireless resources, that at least a portion of the other transmission is punctured by the RSS transmission; receiving, from the base station, the RSS transmission over the first wireless resources in accordance with the one or more prioritization rules that prioritize the one or more transmission types relative to the RSS based at least in part on the RSS transmission being scheduled in the same PRB or subframe as the other transmission” as recited in independent claim 1 and similarly recited in independent claim 10.
The dependent claims 2-5 and 11-14 are allowable at least in view of their dependence from claims 1 and 10, respectively.  Note that the 112(b) problems of claims 3 and 12 need to be resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the abstract and Fig. 7 of Chen et al., US 2016/0174238, (“Chen”) which disclose that a UE determines whether to prioritize decoding of a first communication over a second communication based on prioritization rules and the overlapping of resources used to transmit the first and second communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WON TAE C KIM/Examiner, Art Unit 2414